      Case 3:18-cv-02633-K Document 10 Filed 11/07/18                Page 1 of 7 PageID 47


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


KATELYN HANKS                                              §
    Plaintiff                                              §
                                                           §
VS.                                                        § CASE NO. 3:18-CV-02633
                                                           §
                                                           §
VU AND HU CORPORATION AND                                  §
RAINIER SUNWEST 2012, LLC                                  §
     Defendants                                            §



          DEFENDANT VU AND HU CORPORATION’S ORIGINAL ANSWER



TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES VU AND HU CORPORATION (“Defendant”) and files this its Original

Answer and would show as follows:

                      I.       DEFENDANT’S ANSWER TO COMPLAINT

                                    JURISDICTION AND VENUE

    1. Defendant denies any violation of law and specifically in violation of the Americans With

        Disability Act (“ADA”) contained in paragraph 1.

                                             PARTIES

    2. Defendant is without knowledge or information sufficient to form a belief about the truth

        of the material allegations in paragraph 2 of Plaintiff’s Complaint.

    3. Defendant is without knowledge or information sufficient to form a belief about the truth

        of the material allegations in paragraph 3 of Plaintiff’s Complaint.


	
                                          Page 1 of 7
                           VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                  Page 2 of 7 PageID 48


    4. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 4 of Plaintiff’s Complaint.

    5. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 5 of Plaintiff’s Complaint.

    6. Defendant denies there are ADA violations on the real property located at 2215 S. Marsalis,

       Dallas, Texas 75216 (the “Real Property”).           Defendant is without knowledge or

       information sufficient to form a belief about the truth of the remaining material allegations

       in paragraph 6 of Plaintiff’s Complaint.

    7. Defendant admits that is it a Texas Corporation.

    8. Defendant admits that Tram La is its registered agent or agent for service.

    9. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 9 of Plaintiff’s Complaint.

    10. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 10 of Plaintiff’s Complaint.

C. Factual Allegations

    11. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 11 of Plaintiff’s Complaint as to whether Plaintiff

       was a customer at “Food Rite #2”. Defendant is not aware of a Food Rite #2.

    12. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 12 of Plaintiff’s Complaint. Defendant admits that

       it is the lessee of the real property located at 2215 S. Marsalis, Dallas, Texas.

    13. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 13 of Plaintiff’s Complaint.


	
                                        Page 2 of 7
                         VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                  Page 3 of 7 PageID 49


    14. Defendant is without knowledge or information sufficient to form a belief about the truth

       of the material allegations in paragraph 14 of Plaintiff’s Complaint.

    15. Defendant denies the material allegations in paragraph 15 of Plaintiff’s Complaint.

    16. Defendant denies there are barriers to access the Real Property; Defendant is without

       knowledge or information sufficient to form a belief about the truth of the remaining

       allegations in paragraph 16 of Plaintiff’s Complaint.

    17. Defendant denies there are barriers to access the Real Property; Defendant is without

       knowledge or information sufficient to form a belief about the truth of the remaining

       allegations in paragraph 17 of Plaintiff’s Complaint.

    18. Defendant denies there are barriers to access the Real Property; Defendant denies Plaintiff

       suffered legal harm and/or legal injury and will continue to suffer such harm and injury.

       Defendant is without knowledge or information sufficient to form a belief about the truth

       of the remaining allegations in paragraph 18 of Plaintiff’s Complaint.

D. Count 1- Violations of the ADA and ADAAG

    19. Paragraph 19 of Plaintiff’s Complaint consists of allegations in which no response is

       required.

    20. Paragraph 20 (i) – (v) of Plaintiff’s Complaint consists of allegations in which no response

       is required.

    21. Paragraph 21 (i), (ii), and (iv) of Plaintiff’s Complaint consists of allegations in which no

       response is required.

    22. Paragraph 22 of Plaintiff’s Complaint consists of allegations in which no response is

       required.




	
                                        Page 3 of 7
                         VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                 Page 4 of 7 PageID 50


    23. Paragraph 23 of Plaintiff’s Complaint consists of allegations in which no response is

       required.

    24. Defendant admits that it is a grocery store for providing services to the public and denies

       remainder of the allegations contained in Paragraph 24 of Plaintiff’s Complaint.

    25. Defendant admits the Real Property is used for providing services to the public; denies

       remainder.

    26. Paragraph 26 of Plaintiff’s Complaint consists of allegations in which no response is

       required.

    27. Paragraph 27 of Plaintiff’s Complaint consists of allegations in which no response is

       required.

    28. Defendant denies the material allegations in paragraph 28 of Plaintiff’s Complaint.

    29. Defendant denies the allegations in paragraph 29 of Plaintiff’s Complaint.

    30. Defendant is without knowledge or information sufficient to form a belief about Plaintiff’s

       attempts to access and/or access to the real property; denies the remainder of paragraph 30

       of Plaintiff’s Complaint.

    31. Defendant is without knowledge or information sufficient to form a belief about Plaintiff’s

       intentions; denies the remainder of paragraph 31 of Plaintiff’s Complaint.

    32. Defendant denies the allegations in paragraph 32 of Plaintiff’s Complaint.

    33. Defendant denies the allegations in paragraph 33 of Plaintiff’s Complaint.

    34. Defendant denies the allegations of ADA violations; Defendant is without knowledge or

       information sufficient to form a belief about Plaintiff’s experience and/or what Plaintiff

       observed in paragraph 34 of Plaintiff’s Complaint; Defendant responds to the remaining

       allegations in paragraph 34 of Plaintiff’s Complaint as follows:


	
                                       Page 4 of 7
                        VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                   Page 5 of 7 PageID 51


    (a) ACCESSIBLE ELEMENTS

      (i)      Defendant admits there are two accessible parking spaces near the entrance to Food

               Rite; denies the remainder.

      (ii)     Defendant admits there is at least one accessible parking space near the entrance to

               Food Rite; denies the remainder.

      (iii)    Defendant denies the allegations in paragraph 34.(a)(iii) of Plaintiff’s Complaint.

      (iv)     Defendant denies the allegations in paragraph 34.(a)(iv) of Plaintiff’s Complaint.

      (v)      Defendant denies the allegations in paragraph 34.(a)(v) of Plaintiff’s Complaint.

      (vi)     Defendant denies the allegations in paragraph 34.(a)(vi) of Plaintiff’s Complaint.

      (vii)    Defendant is without knowledge or information sufficient to form a belief about the

               truth of the material allegations in paragraph 34.(a)(vii).

      (viii)   Defendant is without knowledge or information sufficient to form a belief about the

               truth of the material allegations in paragraph 34.(a)(viii).

      (ix)     Defendant denies the allegations in paragraph 34.(a)(ix) of Plaintiff’s Complaint.

RESTROOMS IN FOOD RITE #2

      (i)      Defendant denies the allegations in paragraph (i).

      (ii)     Defendant denies the allegations in paragraph (ii).

      (iii)    Defendant denies the allegations in paragraph (iii).

      (iv)     Defendant denies the allegations in paragraph (iv).

      (v)      Defendant denies the allegations in paragraph (v).

      (vi)     Defendant denies the allegations in paragraph (vi).

      (vii)    Defendant denies the allegations in paragraph (vii).

      (viii)   Defendant denies the allegations in paragraph (viii).


	
                                       Page 5 of 7
                        VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                   Page 6 of 7 PageID 52


       (ix)    Defendant denies the allegations in paragraph (ix).

       (x)      Defendant denies the allegations in paragraph (x).

    35. Defendant denies the allegations in paragraph 35.

    36. Defendant denies the allegation that there are discriminatory conditions and ADA

       violations.

    37. Defendant denies the allegations in paragraph 37 of Plaintiff’s Complaint.

    38. Defendant denies the allegations in paragraph 38 of Plaintiff’s Complaint.

    39. Defendant denies the allegations in paragraph 39 of Plaintiff’s Complaint.

    40. Defendant denies the allegations in paragraph 40 of Plaintiff’s Complaint.

    41. Defendant denies the allegations in paragraph 41 of Plaintiff’s Complaint.

    42. Defendant denies the allegations in paragraph 42 of Plaintiff’s Complaint.

    43. Defendant denies the allegations in paragraph 43 of Plaintiff’s Complaint.

    44. Defendant denies the allegations in paragraph 44 of Plaintiff’s Complaint.

    45. Defendant denies the material allegations in paragraph 45 of Plaintiff’s Complaint.

    46. Defendant denies that Plaintiff is entitled to the relief requested in paragraph 46 of

       Plaintiff’s Complaint.

    47. Paragraph 47 of Plaintiff’s Complaint consists of allegations in which no response is

       required.

    48. Defendant denies that Plaintiff is entitled to the relief requested in the final paragraphs (a)

       – (f) of Plaintiff’s Complaint.

                              II.     AFFIRMATIVE DEFENSES

       Pleading further, and in the alternative to the extent necessary, Defendant asserts the

following affirmative defenses to Plaintiff’s claims.


	
                                        Page 6 of 7
                         VU AND HU CORPORATION’S ORIGINAL ANSWER
    Case 3:18-cv-02633-K Document 10 Filed 11/07/18                   Page 7 of 7 PageID 53


    1. Plaintiff’s claims are barred, in whole or part, because Plaintiff’s injuries and damages, if

       any, were caused in whole or in part by persons or entities over whom Defendant had no

       control, including but not limited to Plaintiff, other parties, and third parties.

                                         III.     PRAYER

       WHEREFORE, Defendant VU AND HU CORPORATION prays that Plaintiff take

nothing by way of this action and that Defendant recover its fees and costs of court incurred for

defending this action, and for such other and further relief to which it may be justly entitled.

DATED: November 7, 2018.

                                                Respectfully submitted,

                                                THE LAW OFFICES OF JEREMY W. MCKEY, PLLC

                                                /s/ Jeremy W. McKey
                                                Jeremy W. McKey
                                                State Bar No. 24053353
                                                2695 Villa Creek Drive, Suite 155
                                                Dallas, Texas 75234
                                                Telephone:     (214) 855-8788
                                                Facsimile:     (888) 638-1552
                                                Email: eservicejmckeylawfirm@gmail.com

                                                ATTORNEYS FOR DEFENDANT VU AND HU
                                                CORPORATION


                                 CERTIFICATE OF SERVICE

       I certify that on this 7th day of November 2018, a true and correct copy of this instrument
was served upon all counsel of record in accordance with the Federal Rules of Civil Procedure via
the CM/ECF system.
                                                /s/ Jeremy W. McKey
                                                Jeremy W. McKey




	
                                        Page 7 of 7
                         VU AND HU CORPORATION’S ORIGINAL ANSWER
